Citation Nr: 0701005	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-11 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.   The veteran served in Vietnam, and therefore exposure to 
Agent Orange is presumed.

2.  None of the veteran's skin conditions are considered 
diseases presumptively service-connected.

3.  There is no medical evidence of a nexus between any of 
the veteran's skin conditions diagnosed many years post 
service, and any incident of the veteran's active military 
service, to include Agent Orange exposure. 


CONCLUSION OF LAW

The criteria for service connection for a skin condition, to 
include as due to Agent Orange exposure, are not met.  
38 U.S.C.A. §§  1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

With respect to VA's duty to notify, the RO sent a letter to 
the appellant in May 2003 which asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim. In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining, and essentially asked the appellant to send to 
VA any information he had to process the claim.  The letter 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. VA informed the 
appellant what he needed to substantiate his claim on appeal.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, as the May 2003 letter was sent to the appellant prior 
to the issuance of the June 2003 rating decision.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The veteran's service medical records, 
private medical records and VA outpatient records are 
associated with the claims file.  He has not identified any 
additional evidence pertinent to the claim not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  In 
addition, the appellant submitted additional evidence 
directly to the Board with a waiver of initial RO 
consideration.  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  These notice requirements were satisfied in the May 2003 
notice letter and a June 2006 VCAA attachment letter 
pertaining to establishing disability ratings and effective 
dates.  Thus, the Board finds that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

The veteran contends that his skin condition is related to 
service or is the result of Agent Orange exposure in service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2006)..

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the conditions listed below.

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type 2 diabetes (also known as 
Type 2 diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Board notes that the veteran's service records reflect 
his service in the Republic of Vietnam.  Thus, the veteran is 
presumed to have been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii).  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 
3.303.  Hence,  the Board will also consider the veteran's 
claims on a direct service connection basis.

Considering the evidence in light of the authority noted 
above, the Board finds that the record presents no basis for 
a grant of service connection for a skin condition, to 
include as due to Agent Orange exposure.

The veteran's service medical records show no complaints, 
findings or diagnosis of a skin disorder.  His separation 
examination in August 1967 noted that his skin was evaluated 
as clinically normal and on contemporaneous self-report the 
veteran indicated that he did not have any skin conditions.  

The first post service medical evidence that the veteran had 
any type of skin condition was in March 1989.  At that time, 
the veteran was evaluated and treated by a private physician 
for condyloma acuminata (genital warts). 

Private treatment records from May 1991 to February 2002  
reflect that the veteran was evaluated and treated for herpes 
simplex, allergic contact dermatitis, age spots, 
keratoacanthoma of the lower lip and actinic keratosis.         

In a February 2001 VA outpatient records, the veteran was 
diagnosed with allergic dermatitis of the hands.. 

A June 2006 VA orthopedic record notes that the veteran has 
skin changes in the left forearm, left thenar thumb palm 
crease and some skin rash present in the right forearm.  The 
VA examiner also noted that the veteran has been developing a 
rash on the chest as well as groin area, which he (the 
veteran) associates to Agent Orange. 

As indicated above, the veteran served in Vietnam during the 
Vietnam Era; hence, he is presumed to have been exposed to 
herbicides agents during such service. However, none of the 
veteran's skin conditions are among the diseases, listed 
under 38 C.F.R. § 3.309(e), for which service connection, on 
a presumptive basis, due to herbicide exposure, is available.

The record also presents no basis for a grant of service 
connection for any of the veteran's skin conditions on a 
direct basis.  As noted above, the first objective medical 
evidence that the veteran suffered from any skin condition 
was in 1989, several years after any exposure to herbicide 
agents. The Board points out the lapse of time between 
service and the diagnosis of a disability is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
Significantly, no medical professional has provided competent 
medical evidence linking any skin condition to any aspect of 
his active service, to include his presumed exposure to 
herbicides in service, and the veteran has not alluded to the 
existence of any such opinion. 

Based on a review of the evidence of record, the Board finds 
that only the veteran's own lay statements on appeal support 
his claim for service connection.  The Board has considered 
the assertions advanced by the veteran in connection with his 
claim.  However, as a layperson without the appropriate 
medical training and expertise, he simply is not competent to 
render a probative opinion on a medical matter - such as 
whether there is a medical relationship between the veteran's 
current skin conditions and his military service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

Therefore, after consideration of all the evidence, the Board 
concludes that the claim for service connection for a skin 
condition, to include as due to Agent Orange exposure must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in this 
appeal.  


See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a skin condition, to include as due to 
Agent Orange exposure, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


